*151Colony of Rhode Island etc Curia Admiralitatis At a Court of Vice Admiralty held at Newport Monday the 5th day of July A: D 1742.
Samuel Pemberton Esqr D. Judge
The Court being Opened
Jonathan Thurston of Newp* in the County of Newport Marriner, late a hand belonging to A Private Man of War called the Revenge belonging to this Port and Comm® by Cap* James Allen On oath gave the following Answers to the folls Questions Viz*
Qn When and where did you take the Schooner called the S* Joseph wch you brought into this Port
Ansr In the Latitude 19a3 2oMs North about Six Leagues off Cape May on the Island of Cuba, on the 10 th day of June last
Q'1 Are the Papers now produced in Court All that were found on Board of the sa Schooner called the S* Joseph Without any fraud Addition Subduction or Embezelment
Ansr Yes
Qn Are the Goods contained in the Inventory now in Court all the Goods that were taken in sa Schooner to the best of your knowledge
Anr Yes Jonathan Thurston
Peter Cross one other of the hands belonging to the Private Man of Warr called the Revenge belonging to this Port and commanded by Cap* James Allen, On Oath Declares That the aforegoing Answers given by the aforenamed Jonathan Thurston are true to his the Deponants certain knowledge, he being on Board of the Revenge at the time of Capture and one of the hands that brought the sa Schooner into this Port
Peter Cross
Mr William Axson was sworn Interpreter in this Case Fransisco Jerdomo On Oath Declares
Qn Of what Nation are you
Ansr a Spaniard born in Cuba
Qn Were you the Cap* or Commander of the Schooner now brought into this Port by Jonathan Thurston
Ansr I was the Cap*
Qn What is her name
Anr S* Joseph De las Animos
Qn Was she a Privateer, when and where fitted out
Anr She is a Privateer fitted out from Barrico on the latter end of May last
Q” To whom did she belong
Ansr To Don Josep Conderon of the Havannah on Cuba
*152Qn Had you a Commission to Cruise against the English and from whom
Ansr I had and from the Governour of the Havannah
Qn Is this Commission now in Court that the same by Virtue whereof you fitted and Sailed against the English.
Ansr Yes
Qj When and where and by whom were you taken
Ansr I were taken About 22 Days ago, in sight of Cape Tiberoon by the English Privateer who sent me with my Schooner into this Port
Qn How many Men had you on Board when you were taken
Ansr Thirty five Men, including four English Prisoners
Fran Jerdomo
James Scott, being interrogated on Oath Answers as follows Viz4
Qn Were you on Board of the Spanish Privateer Called the S4 Joseph when taken by Cap4 Allen
Ansr Yes
Qn How came you on Board there
Ansr I was a prisioner taken by Fransisco Perdomo Cap4 of the Privateer Schooner called the S4 Joseph out of the Brigantine Union Richard Rogers Commander off of Crooked Island about two Months ago and carryed to Barrico and detained on Board the sd Schooner till upon the last Cruise the sa Fransisco Perdomo was taken by Cap4 Allen
Qn How many Hands were there on Board at the Time of the sa Spanish Privateer being taken
Ansr Betwixt thirty and forty I cannot tell the exact Number
Jame Scott
Colony of Rhode Island etc. Curia Admiralitatis At a Court of Vice Admiralty held at Newport in the Colony afores4 on Tuesday the 6411 July A: D 1742.